Citation Nr: 0030016	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  98-17 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an additional allowance of dependency and 
indemnity compensation under 38 U.S.C.A. § 1311(a)(2).  This 
involves the question of entitlement to an earlier effective 
date for a total rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
December 1964 and from November 1967 through September 1984.  
He died in June 1995.  By rating action dated in September 
1995, the Department of Veterans Affairs (VA) granted service 
connection for the cause of the veteran's death.  The 
appellant was awarded dependency and indemnity compensation 
as surviving spouse of the veteran.  In August 1997, she 
submitted a claim for an additional allowance of dependency 
and indemnity compensation under the provisions of 
38 U.S.C.A. § 1311(a)(2) on the basis that the veteran's 
service-connected disability should have been rated as 
100 percent disabling for a period of eight or more years 
preceding his death.  In an October 1997 rating action, the 
regional office denied the claim and the appellant appealed 
from that decision.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.

2.  In February 1985 the regional office granted service 
connection for residuals of an injury to the right forearm 
and hand and a heart disability, each rated 30 percent 
disabling and high frequency hearing loss, low back pain and 
postoperative residuals of a hernia, each rated 
noncompensable.  The combined rating for the service-
connected disabilities was 50 percent.  The veteran was duly 
notified of the decisions and did disagree.

3.  In August 1986, the veteran submitted a claim for an 
increase in his service-connected disabilities based on 
having sustained a myocardial infarction on July 16, 1986.

4.  In March 1987 a 100 percent evaluation was assigned for 
the veteran's heart condition from July 16, 1986, to 
February 1, 1987, when the prior 30 percent evaluation was 
reinstated.  The prior evaluations for the right forearm and 
hand disabilities, high frequency hearing loss, low back pain 
and postoperative hernia residuals were confirmed and 
continued.  A total rating based on individual 
unemployability was denied.

5.  The veteran was duly notified of the above decisions and 
did not disagree.

6.  In May 1988, the veteran submitted a claim for a total 
rating based on individual unemployability.

7.  In October 1988, the evaluation for the veteran's right 
forearm and hand disability was increased to 70 percent and 
the evaluation for his low back condition was increased to 
20 percent effective in May 1988.  The 30 percent evaluation 
for the veteran's heart condition was confirmed and continued 
as were the noncompensable evaluations for the other 
conditions.  The veteran was also granted a total rating 
based on individual unemployability effective in May 1988.



8.  The veteran was duly notified of the above decisions and 
did not submit an appeal.

9.  The veteran died in June 1995.  Service connection was 
established for the cause of death and the appellant was 
awarded dependency and indemnity compensation as surviving 
spouse of the veteran.

10.  The appellant later submitted a claim for additional 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1311(a)(2) which was denied by the regional 
office and appealed.


CONCLUSIONS OF LAW

1.  The October 1988 decision granting entitlement to a total 
rating based on individual unemployability effective in May 
1988 did not involve clear and unmistakable error and is 
final.  38 C.F.R. §§ 3.104, 3.105 (1999).

2.  A total rating based on individual unemployability prior 
to May 1988, is not warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. § 3.400 (1999).

3.  Entitlement to additional dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1311(a)(2) 
is not warranted.  38 U.S.C.A. §§ 1311(a)(2), 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran submitted his initial claim for VA disability 
benefits upon separation.  He was examined by the VA in 
November 1984.  Various findings were recorded on physical 
examination.  The diagnoses included residuals of a 
laceration of the right forearm, mitral valve prolapse, 
occasional low back pain, and high frequency hearing loss.

In a February 1985 rating action, service connection was 
granted for residuals of an injury to the right forearm and 
hand and hypertensive heart disease with mitral prolapse and 
auriculoventricular block, each rated 30 percent disabling 
and high frequency hearing loss, chronic low back pain and 
postoperative residuals of a right inguinal hernia and 
hydrocele, each rated noncompensable.  The combined rating 
for the service-connected disabilities was 50 percent.  The 
veteran was duly notified of the decision and did not 
disagree with any aspect of the rating action.

In August 1986, the veteran submitted a claim for an 
increased rating for his service-connected disabilities.  He 
reported that he had been hospitalized at a military hospital 
during July 1986 for a heart attack and had been advised not 
to return to his previous employment.

A medical certificate from a military physician, dated in 
August 1986, reflected diagnoses of arteriosclerotic heart 
disease with a myocardial infarction in July 1986 in addition 
to first degree auriculoventricular block, mitral valve 
prolapse, osteoarthritis of the lumbar spine and ulnar and 
medial nerve paralysis of the right hand.

In an August 1986 application for a total rating based on 
individual unemployability, the veteran indicated that he had 
last worked full time on July 12, 1986, as a correctional 
officer.

The veteran was afforded a VA cardiovascular examination in 
December 1986.  It was indicated that in July 1986 his chest 
pain had increased in frequency and severity and he had been 
admitted to an Army hospital where an electrocardiogram 
showed evidence of an inferior myocardial infarction.  During 
the subsequent five months, he had continued to have frequent 
episodes of chest pain.  He had not returned to work since 
having the infarction.

On physical examination the heart was not enlarged and no 
murmur was noted.  No systolic click was present.  On an 
exercise treadmill test, he walked for six minutes and 
attained a peak heart rate of 172 bpm.  The test was stopped 
because he reached his target heart rate.  No ischemic 
changes were noted on the electrocardiogram during or after 
exercise.  He did have occasional premature ventricular beats 
during and after exercise.  A chest X-ray study showed 
cardiac size to be within normal limits.  The diagnosis was 
arteriosclerotic cardiovascular disease with probable acute 
inferior myocardial infarction in July 1986.  A New York 
Heart Association functional classification of IB was listed.

The regional office also received records from a U.S. Army 
hospital reflecting the veteran's treatment in July 1986 for 
the heart attack.  The assessment was arteriosclerotic 
coronary artery disease manifest as an inferior myocardial 
infarction.

In a March 1987 rating action, a 100 percent evaluation was 
assigned for the veteran's cardiovascular disease under the 
provisions of diagnostic code 7005 which provided for a total 
rating for a period of six months from the date of a 
myocardial infarction.  That rating was in place from 
July 16, 1986, to February 1, 1987, when the prior 30 percent 
evaluation was reinstated.  The prior evaluations for the 
other service-connected disabilities were confirmed and 
continued. A total rating based on individual unemployability 
was denied.  The veteran was duly notified of the decision 
and did not express any disagreement.

In May 1988, the veteran submitted a claim for a total rating 
based on individual unemployability.  In connection with the 
claim a statement was submitted from officials of a State 
cabinet for human resources reflecting that the veteran had 
been referred for several job openings with negative results.  
They believed it was impossible to place the veteran in any 
type of employment due to his disabilities.

A February 1987 statement by a service department physician 
was submitted which reflected that after his admission for an 
acute myocardial infarction in July 1986 he had been placed 
on a rehabilitation program.  It was the physician's opinion 
that after completing the program and followup evaluations, 
the veteran was stable on his current medication and able to 
return to work without limitations.

The veteran was afforded a VA cardiovascular examination in 
May 1988.  His blood pressure was 125/68 sitting, 140/86 
recumbent and 114/84 standing.  His pulse rate was 112.  
Examination of the neck showed jugular venous pressure to be 
normal.  No heart murmur was present.  No extra sound or 
click was audible.  Examination of the extremities showed a 
scar present on the volar surface of the right wrist.  There 
was no peripheral edema and the peripheral pulses were 
normal.  An electrocardiogram showed sinus tachycardia and a 
first degree AV block.  A treadmill exercise test was 
performed and the veteran exceeded his target heart rate 
of 147.  He did not experience chest pain during the test.  
He had occasional premature ventricular beats.  An 
echocardiogram showed mild left ventricular hypokinesis.  A 
chest X-ray study showed no cardiomegaly.  The diagnosis was 
arteriosclerotic cardiovascular disease with probable acute 
inferior myocardial infarction in July 1986.

A July 1988 statement from a prior employer of the veteran 
reflected that he had begun employment in April 1987 and had 
ended employment in March 1988.  He had been employed on a 
part-time basis at a filling station.  His employment had 
been terminated because he had been unable to perform his 
duties.

In August 1988, another prior employer of the veteran 
indicated that the veteran had been employed from March 1985 
to February 1987 as a correctional officer.  He had resigned 
due to disability.

The veteran was again examined by the VA in September 1988.  
On examination, there was a laceration scar on the right 
lower forearm above the wrist.  There was a surgical scar on 
the medial aspect of his right forearm.  His thenar muscles 
were completely atrophied.  He was unable to extend or flex 
his right hand.  He also had a history of low back pain and 
his lumbar range of motion was moderately limited in all 
directions secondary to pain.  X-ray study of the lumbar 
spine showed mild diffuse osteopenia with minimal 
degenerative changes.  The diagnoses included nerve injury to 
the right forearm and hand, status post surgery, low back 
pain, right inguinal hernia and hydrocele.

In an October 1988 rating action, the evaluation for the 
veteran's right forearm and hand disability was increased 
from 30 percent to 70 percent effective in May 1988, and the 
evaluation for his low back condition was increased from 
noncompensable to 20 percent effective at that same time.  
The 30 percent evaluation for the veteran's heart disability 
was confirmed and continued as were the noncompensable 
evaluations for his high frequency hearing loss and 
postoperative residuals of a hernia.  The combined rating for 
the service-connected disabilities was increased from 
50 percent to 80 percent effective in May 1988.  A total 
rating based on individual unemployability was granted 
effective in May 1988.  The veteran was duly notified of the 
decisions and did not express any disagreement.

Thereafter, the veteran was hospitalized and treated by the 
VA on a number of occasions, primarily for his heart disease.  
In August 1991 the evaluation for the cardiovascular disease 
was increased from 30 percent to 60 percent effective from 
January 16, 1991.  In July 1993 the evaluation for the 
cardiovascular disease was increased to 100 percent effective 
February 1, 1993.  

The veteran's death occurred in June 1995.  In September 
1995, service connection was granted for the cause of the 
veteran's death and the appellant was awarded dependency and 
indemnity compensation benefits as surviving spouse of the 
veteran.

In August 1997, the appellant submitted a claim for 
additional dependency and indemnity compensation based on the 
veteran having had a 100 percent service-connected disability 
for eight or more years immediately preceding his death.  The 
claim was denied in October 1997 and the appellant appealed 
from that decision.

In 1997, the regional office received a copy of a November 
1989 decision by an Administrative Law Judge for the Social 
Security Administration finding the veteran entitled to a 
period of disability commencing in January 1988.

The regional office also received November 1997 statements by 
a brother and sisters of the veteran and acquaintances to the 
effect that in their opinion the veteran had been totally 
disabled for a number of years prior to receiving the 
100 percent disability in 1988.  They indicated that the 
veteran had been very ill and had simply accepted the 
decisions made by the VA.

During a December 1998 hearing at the regional office before 
a Decision Review Officer, the appellant testified that the 
veteran had had a heart attack in 1986 and had been 
hospitalized at an Army hospital for the cardiovascular 
disability.  She related that everything had gone downhill in 
1986.  She maintained that the veteran had been 100 percent 
disabled as of that time.

II.  Analysis

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding on all field offices of 
the VA as to conclusions based on the evidence on file at 
that time and will not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

Previous determinations on which an action was predicated, 
including decisions of degree of disability, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the latter.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Dependency and indemnity compensation shall be paid to a 
surviving spouse at a certain monthly rate.  The rate shall 
be increased by a certain sum in the case of the death of a 
veteran who at the time of death was in receipt of or was 
entitled to receive (or but for the receipt of retired pay or 
retirement pay was entitled to receive) compensation for a 
service-connected disability that was rated totally disabling 
for a continuous period of at least eight years immediately 
preceding death.  In determining the period of a veteran's 
disability for purposes of the preceding sentence, only 
periods in which the veteran was married to the surviving 
spouse shall be considered.  38 U.S.C.A. § 1311(a)(2).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  (1) Either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied, 
(2) the error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made, and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

In the case of Hix v. West, the Court noted that as to the 
meaning of "was in receipt of or was entitled to receive" 
in section 1311(a), it had previously addressed virtually 
identical language with respect to claims under 38 U.S.C.A. 
1318(b).  The Court held that a claimant pursuing DIC 
benefits under 38 U.S.C.A. 1311(a)(2) had the right to obtain 
a determination as to whether the deceased veteran 
hypothetically would have been entitled to receive 
compensation at a total disability rating for a continuous 
period of at least eight years immediately preceding death.  
In the case of Marso v. West, the Court held that a survivor 
of a deceased veteran was eligible for DIC under 38 U.S.C.A. 
1318(b) if (1) the veteran had been in actual receipt of a 
100 percent disability rating for the statutory period of 
time, (2) the veteran would have been in receipt of a 100 
percent disability rating for such time but for clear and 
unmistakable error in a final VA regional office or Board 
decision, or (3) if under specific and limited exceptions, 
the veteran was "hypothetically" entitled to a 100 percent 
disability rating for the required period of time.  In the 
case of Cole v. West, the Court held that with regard to the 
section 1318 hypothetically "entitled to receive" DIC 
theory, a claimant must set forth how, based on the evidence 
in the veteran's claims file, or under VA control, at the 
time of the veteran's death and the law then applicable, the 
veteran would have been entitled to a total disability for 
the qualifying period immediately preceding the veteran's 
death.
 
In October 1988 the evaluation for the veteran's right 
forearm and hand disability was increased from 30 percent to 
70 percent, and the evaluation for his low back condition was 
increased from noncompensable to 20 percent.  The 30 percent 
evaluation for the veteran's heart disability was confirmed 
and continued as were the noncompensable evaluations for the 
high frequency hearing loss and postoperative hernia 
residuals.  A total rating based on individual 
unemployability was assigned effective in May 1988.  The 
veteran was duly notified of the decisions and did not 
disagree or initiate an appeal.  Thus, the October 1988 
rating action became final in the absence of clear and 
unmistakable error.

The Board notes that, in the case of Fugo v. Brown, 
6 Vet. App. 40 (1993), the United States Court of Appeals for 
Veterans Claims defined "clear and unmistakable error" as 
that kind of error of fact or law that when called to the 
attention of later reviewers compelled the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.

At the time of the October 1988 decision the veteran's last 
full-time employment as a correctional officer had been 
terminated in February 1987.  However, he had other 
employment on a part-time basis at a filling station from 
April 1987 to March 1988.  In a February 1987 statement, a 
military physician had indicated that although the veteran 
had had a myocardial infarction in July 1986 he had completed 
a rehabilitation program and followup evaluations and was 
stable on his current medication.  The physician felt that 
the veteran was able to return to work at that time without 
limitations.  When the veteran was afforded the VA cardiac 
examination in February 1988, his blood pressure was normal 
and a heart murmur was not present.  His heart disease was 
given a functional classification of I B which describes 
individuals with cardiac disease but without resulting 
limitation of physical activity.  Ordinary physical activity 
does not cause undue fatigue, palpitation, dyspnea or anginal 
pain in such individuals.  Thus, the veteran's cardiac 
disease would not have been totally disabling at that time.  

The VA examination in September 1988 showed an increase in 
severity of the veteran's right forearm and hand disability 
with the thenar muscles being completely atrophied and the 
veteran unable to extend or flex his right hand.  Thus, the 
evaluation for the right forearm and hand disability was 
increased from 30 percent to 70 percent effective in May 
1988.  A total rating based on individual unemployability was 
also granted effective in May 1988.

On the basis of the evidence of record at the time of the 
October 1988 rating action, the Board is unable to conclude 
that that action involved clear and unmistakable error since 
it was reasonably supported by the evidence then of record.  
38 C.F.R. §§ 3.104, 3.105.  Accordingly, under the 
circumstances, it follows that entitlement to a total rating 
based on individual unemployability could not be established 
prior to May 1988.  The appellant has not demonstrated under 
the "hypothetically entitled to receive" DIC theory how the 
veteran would have been entitled to a total disability rating 
at any earlier time so as to fulfill the requirement of 
38 U.S.C.A. § 1311(a)(2) for a continuous total rating for 
the entire eight years immediately preceding his death.

It should be commented that the decision by the 
Administrative Law Judge for the Social Security 
Administration was not made until November 1989, more than a 
year after the October 1988 rating action.  Further, although 
the Administrative Law Judge found the veteran to be disabled 
for Social Security purposes effective in January 1988, that 
also was less than eight years prior to his death.  Thus, the 
decision by the Administrative Law Judge does not help the 
appellant in this case.

The veteran's death occurred in June 1995 and the total 
rating based on individual unemployability had been in effect 
since May 1988, a period of just over 7 years immediately 
preceding his death.  The decisions prior to that which 
awarded the total rating cannot be shown to have been clearly 
and unmistakably in error; nor has any basis been shown which 
would establish that he was, hypothetically or otherwise, 
entitled to an earlier effective date for the total rating.  
Thus, under the circumstances, it is apparent that 
entitlement to an additional allowance of dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1311(a)(2) would not be warranted under any available legal 
theory.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to an additional allowance of dependency and 
indemnity compensation under 38 U.S.C.A. § 1311(a)(2) is not 
established.  The appeal is denied.


		
ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals



 

